Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	(Previously Presented) A method of intervening in a financial transaction to discourage a bad decision by a customer, the method comprising:
analyzing an execution decision by a customer for a financial transaction;
identifying a cautionary rule that is violated by the execution decision, the identifying comprising:
identifying an event that has occurred for the customer within a time interval, wherein the event is a life event associated with inducing an abnormal state of mind of the customer; and
associating the event and the time interval with the cautionary rule;
monitoring the customer during communication with one or more persons;
detecting a positive response to a selected person of the one or more persons that indicates a persuasive relationship with the customer, wherein detecting the 
determining that the selected person is communicating with the customer;
detecting a positive physiological response by the customer to the communication, wherein the positive physiological response is not a conscious physical act performed by the customer;
determining that the positive physiological response correlates to a first persuasive relationship;
characterizing the selected person as having a persuasive relationship with the customer in a first type of financial transaction;
detecting a second positive physiological response by the customer to a second person;
characterizing the second person as having a second persuasive relationship with the customer in a second type of financial transaction;
capturing, using an audio and video capture, a persona of the selected person for communicating with the customer via a user interface device; and
presenting on at least one user interface device to the customer a suggestion in a personally persuasive persona, wherein presenting the suggestion in the personally persuasive persona comprises:
rendering an image of the persona of the selected person into a three-dimensional holographic image such that the three-dimensional holographic image mimics body language, gestures, and appearance of the selected person;

presenting the suggestion in the personally persuasive persona of the selected person in response to determining that the financial transaction is the first type of financial transaction.

2.	(Canceled)

3.	(Previously Presented) The method of claim 1, wherein detecting the positive response to the selected person of the one or more persons that indicates a persuasive relationship with the customer comprises associating a good decision occurring after a corresponding suggestion by the selected person to the customer.

4.	(Canceled) 

5.	(Canceled)

6.	(Canceled)

7.	(Original) The method of claim 1, wherein identifying that the cautionary rule that is violated by the execution decision comprises:

determining a degree to which the customer is at least one of: (i) mentally incapacitated; and (ii) emotionally overwrought based at least in part on the real-time data; and
determining that the degree satisfies a criterion of the cautionary rule for inability to make a good decision.

8.	(Canceled)

9.	(Original) The method of claim 1, wherein identifying that the cautionary rule that is violated by the execution decision comprises:
associating the financial transaction with a market prediction maintained in a financial sector system; and
determining that the execution decision is opposite to a recommendation based on the market prediction.

10.	(Original) The method of claim 1, wherein identifying that the cautionary rule that is violated by the execution decision comprises:
accessing personal financial information associated with the customer; and
determining that the execution decision is opposite to a recommendation derived from the cautionary rule based on the personal financial information.

11.	(Currently Amended) The method of claim [[11]] 1, further comprising:
identifying a prioritized list of recommended financial transactions appropriate for the customer; and
identifying the cautionary rule that is violated by the execution decision comprises determining based on the personal financial information that execution decision prevents execution of a recommended financial transaction that is higher priority.

12.	(Previously Presented) A system comprising:
an input engine that monitors at least one user interface device of a customer;
an analysis engine that: (i) analyzes an execution decision by the customer made on the user interface device for a financial transaction;
(ii) identifies a cautionary rule that is violated by the execution decision; and
(iii) identifying that the execution decision by the customer is made at an inappropriate time comprising:
identifying an event that has occurred for the customer within a time interval, wherein the event is a life event associated with inducing an abnormal state of mind of the customer; and
associating the event and the time interval with the cautionary rule; and
a virtualization engine that presents on at least one user interface device to the customer a suggestion in a personally persuasive persona; wherein:

the analysis engine determines that the response is a positive physiological response to the selected person of the one or more persons that indicates a persuasive relationship with the customer by: (i) associating a good decision occurring after a corresponding suggestion by the selected person to the customer; and (ii) detecting the positive physiological response comprising:
determining that the selected person is communicating with the customer;
detecting the positive physiological response by the customer to the communication, wherein the positive physiological response is not a conscious physical act performed by the customer; and
determining that the positive physiological response correlates to the persuasive relationship;
wherein the analysis engine: (i) determines the positive physiological response by the customer to a second person; (ii) characterizes the selected person as having the persuasive relationship with the customer in a first type of financial transaction; (iii) characterizes the second person as having a second persuasive relationship with the customer in a second type of financial transaction; and (iv) determines that the financial transaction is the first type;
the virtualization engine:
captures, using an audio and video capture, a persona of the selected person for communicating with the customer via the user device;

rendering an image of the persona of the selected person into a three-dimensional holographic image such that the three-dimensional holographic image mimics body language, gestures, and appearance of the selected person on the user device;
modulating voice qualities of text-to-voice playback to mimic speech by the selected person on the user device; and
presents the suggestion in the personally persuasive persona of the selected person in response to the analysis engine determining that the financial transaction is the first type of financial transaction.

13.	(Canceled)

14.	(Canceled)

15.	(Canceled)

16.	(Canceled)

17.	(Original) The system of claim 12, wherein:

the analysis engine determines a degree to which the customer is at least one of: (i) mentally incapacitated; and (ii) emotionally overwrought based at least in part on the real-time data; and
the analysis engine identifies that the cautionary rule is violated by the execution decision by determining that the degree satisfies a criterion of the cautionary rule for inability to make a good decision.

18.	(Previously Presented) The system of claim 12, wherein the analysis engine identifies that the cautionary rule is violated by the execution decision by:
identifying that the execution decision by the customer is objectively a bad decision comprising:
associating the financial transaction with a market prediction maintained in a financial sector system; and
determining that the execution decision is opposite to a recommendation based on the market prediction; and
identifying that the execution decision by the customer is subjectively a bad decision comprising:
accessing personal financial information associated with the customer; and


19.	(Previously Presented) The system of claim 18, wherein the analysis engine:
identifies a prioritized list of recommended financial transactions appropriate for the customer; and
identifies the cautionary rule that is violated by the execution decision by determining based on the personal financial information that execution decision prevents execution of a recommended financial transaction that is higher priority.

20.	(Previously Presented) A non-transitory computer-readable storage medium comprising computer-executable instructions, which when executed via a processing unit on a computer performs acts, comprising:
analyzing an execution decision by a customer for a financial transaction;
identifying a cautionary rule that is violated by the execution decision, the identifying comprising:
identifying an event that has occurred for the customer within a time interval, wherein the event is a life event associated with inducing an abnormal state of mind of the customer; and
associating the event and the time interval with the cautionary rule;
monitoring the customer during communication with one or more persons;
detecting a positive response to a selected person of the one or more persons that indicates a persuasive relationship with the customer, wherein detecting the 
determining that the selected person is communicating with the customer;
detecting a positive physiological response by the customer to the communication, wherein the positive physiological response is not a conscious physical act performed by the customer;
determining that the positive physiological response correlates to a first persuasive relationship;
characterizing the selected person as having a persuasive relationship with the customer in a first type of financial transaction;
detecting a second positive physiological response by the customer to a second person;
characterizing the second person as having a second persuasive relationship with the customer in a second type of financial transaction;
capturing, using an audio and video capture, a persona of the selected person for communicating with the customer via the user interface device; and
presenting on the user interface device to the customer a suggestion in a personally persuasive persona, wherein presenting the suggestion in the personally  persuasive persona comprises:
rendering an image of the personal of the selected person into a three-dimensional holographic image such that the three-dimensional holographic image mimics body language, gestures, and appearance of the selected person; and

present the suggestion in the personally persuasive persona of the selected person in response to determining that the financial transaction is the first type of financial transaction.

21.	(Previously Presented) The non-transitory computer readable storage medium of claim 20, wherein the modulation comprises:
analyzing biological factors to derive the modulation of voice qualities.

22.	(Previously Presented) The non-transitory computer readable storage medium of claim 21, comprising:
collecting biological factors of the customer and people in close network of the customer, wherein the biological factors include voice, images, text messages, body language, gestures and thought process.

23.	(Previously Presented) The method of claim 1, wherein the modulating voice qualities comprises:
analyzing biological factors to derive modulation of voice qualities.

24.	(Previously Presented) The method of claim 23, comprising:


25.	(Previously Presented) The method of claim 12, comprising:
collecting biological factors of the customer and people m close network of the customer, wherein the biological factors include voice, images, text messages, body language, gestures and thought process; and
analyzing the biological factors to derive the modulation of voice qualities.


Allowable Subject Matter & Reasons for Allowance
Claims 1, 3, 7, 9-12, 17-25 are allowed.
The previous reasons for allowance from September 8, 2021 are repeated here in full because the claims have not been changed and the corrected notice of allowance has been issued to correct the dependency of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692